Oaliioon, J.,
delivered the opinion of the court.
On a sale of its properties by the appellee it was stipulated that all its “liabilities” should be, by it, “liquidated or provided for.” The conditional contract of sale was agreed upon ox March 23, 1900, to be concluded if certain facts were ascertained on a “satisfactory examination” into its affairs. This contract was concluded August 8, 1900, “subject to all the provisions of the agreement to sell of date March 23, 1900.” The contention of the ajopellee is that the lien for taxes fixed as of February 1st of each year by the statute was not a “liability” which it was required to “liquidate or provide for” under tie contracts. We think that it was. True it is that the amount of the “liability” was not ascertained until the following September by the authorized authorities, but the “liability” was there, to relate back by law to the 1st of February. Long v. Moler, 5 Ohio St., 271, is precisely in point, and we approve this case. There is no authority contra that we know of. 3 Washb. Real Prop. (3d ed,), top p. 393; Rawle Cov. (3d ed.). 113; 8 Am. & Eng. Enc. Law (2 ed.), 127, 128.

Reversed and remanded.